                 Case 20-10343-LSS                Doc 835        Filed 06/11/20          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 703

      CERTIFICATE OF NO OBJECTION REGARDING SECOND MONTHLY FEE
        APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
        BANKRUPTCY CO-COUNSEL FOR THE DEBTORS AND DEBTORS IN
     POSSESSION, FOR ALLOWANCE OF MONTHLY COMPENSATION AND FOR
    MONTHLY REIMBURSEMENT OF ALL ACTUAL AND NECESSARY EXPENSES
      INCURRED FOR THE PERIOD MARCH 1, 2020 THROUGH MARCH 31, 2020

         The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht & Tunnell

LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to the

Second Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy

Co-Counsel for the Debtors and Debtors In Possession, for Allowance of Monthly

Compensation and for Monthly Reimbursement of All Actual and Necessary Expenses

Incurred for the Period March 1 2020 Through March 31, 2020 (the “Application”) (D.I. 703),

filed on May 27, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than June 10, 2020 at 4:00 p.m. (Eastern Time).

1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS        Doc 835     Filed 06/11/20    Page 2 of 3




              Accordingly, pursuant to the Order (I) Approving Procedures For (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $231,907.50              $7,205.25               $185,526.00             $192,731.25

              WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.




                       [Remaining of the Page Intentionally Left Blank]
            Case 20-10343-LSS   Doc 835   Filed 06/11/20    Page 3 of 3




Dated: June 11, 2020               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com
                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com
                                   COUNSEL TO THE DEBTORS AND DEBTORS IN
                                   POSSESSION
